10/05/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0508



                                 No. DA 20-0508


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ANGELA BENNETT,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including November 8, 2021, within which to prepare, serve, and file the

State’s response brief.




BG                                                                  Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                         October 5 2021